DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,321,964. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences amount to minor changes in the phraseology and arrangement of the claim limitations. The claims of both the present application and the issued patent are directed to the substantially same invention of a surgical assembly/system comprising an instrument drive unit, actuators, an instrument support platform, rotatable members, an instrument carriage, drive members, a carriage body, and longitudinal channels, in connection with a robotic arm with a ring gear. Other features are commonly claimed as well, including the drive unit being controlled by telemanipulation, rotary and linear drive members, driven members comprising a cable and a rod, and a barrier covering the channel. Where differences exist, the claims of the issued patent In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.
	The claims of the present application are generally mapped to the claims of the issued patent as follows:
Appl. No. 16/424,946
Pat. No. 10,321,964
1
1, 11, 18
2
6, 12, 19
3
7, 13
4
8, 14
5
10, 15, 21
6
11, 18
7
1, 11, 18
8
6, 12, 19
9
10, 15, 21
10
1, 18
11
1, 11, 18
12
2, 11
13
3
14
4
15
5
16
6, 12, 19
17
7, 13
18
8, 14
19
9
20
10, 15, 21




Allowable Subject Matter
 Claims 1-20 would be allowable if the double patenting rejection is overcome, and subject to an updated search and further consideration when Applicant’s reply is received.
The prior art discloses portions of the claimed invention including robotic arms, various gear boxes, actuators, motors, support platforms and instrument carriages, as well as telemanipulation and other claimed features (see, e.g., Schena et al. (2013/0325034) and Plicchi et al. (2010/0204646)). However, no known prior art references appear to disclose or suggest the claimed features in combination with “a robotic arm including a ring gear, an instrument drive unit secured to the ring gear and including an actuator, the ring gear configured to rotate the instrument drive unit relative to the robotic arm” as recited in independent claim 1, “a robotic arm including a ring gear, an instrument drive unit coupled to the ring gear to enable the ring gear to rotate the instrument drive unit relative to the robotic arm” as recited in independent claim 7; or an instrument drive unit coupled to a ring arm and including a plurality of actuators, the instrument drive unit rotatable relative to the robotic arm in response to rotation of the ring gear” as recited in independent claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as disclosing generally related art or specific claimed elements as mentioned above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773

/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773